Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 1-16 are allowable at least for the reason that the prior art does not teach or reasonably suggest the supported portion having a side surface with three supported surfaces arranged with rotational symmetry of 120 degrees around an optical axis, wherein each of the three supporting members including a mirror supporting portion connected to and supporting each of the three supported surfaces, and having two ends connected to the structural member as set forth in the claimed combination;
claims 17 and 18 are allowable for at least the reason that the prior art does not teach or reasonably suggest the supported portion is a protrusion as set forth in the claimed combination; and
claim 19 is allowable at least for the reason that the prior art does not teach or reasonably suggest the first skin being a plate material made of a low expansion metal, the low expansion metal being a metal having an absolute value of thermal expansion coefficient smaller than an absolute value of thermal expansion coefficient of carbon fiber reinforced plastic, and a second skin being a plate material made of the low expansion metal and arranged to face the first skin as set forth in the claimed combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/8/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872